 300DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Von Solbrig Hospital,Inc. and Hospital Employ-ees Labor Program(HELP). Case 13-CA-9910April 30, 1973DECISION AND ORDERBY MEMBERSFANNING,KENNEDY,AND PENELLOOn March 24, 1971, the National Labor RelationsBoard issued a Decision and Order I in the above-entitled proceeding in which the Board,inter alia,or-dered the Respondent to make whole Veronica Bron-gel for any loss of pay suffered by reason of theRespondent's discrimination against her. On July 5,1972, the United States Court of Appeals for the Sev-enthCircuit entered its judgment enforcing theBoard's Order. A controversy having arisen over theamount of backpay due under the Board's Order, asenforced by the court, the Regional Director for Re-gion 13, on December 8, 1972, issued and duly servedon the Respondent Backpay Specifications and No-tice of Hearing, alleging the amount of backpay duethe discriminatee under the Board's Order and notify-ing the Respondent that it shall file a timely answerwhich must comply with the Board's Rules and Regu-lations. The Respondent failed to file such an answer.Thereafter, on January 8, 1973, counsel for theGeneral Counsel filed directly with the Board a Mo-tion for Summary Judgment. Subsequently, on Janu-ary 16, 1973, the Board issued an Order TransferringProceeding to the Board and Notice To Show Causewhy the General Counsel's motion should not begranted. Respondent failed to file a response to No-tice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, filean answer thereto. . .(c) . . . If the respondent fails to file any an-swer to the specification within the time pre-scribed by this section, the Board may, eitherwith or without taking evidence in support of theallegations of the specification and without no-tice to the respondent, find the specification to betrue and enter such order as may be appropriate.The Backpay Specifications, issued and served ontheRespondent on December 8, 1972, specificallystate that the Respondent shall, within 15 days fromthe date of the specifications, file with the RegionalDirector for Region 13 an answer to the specificationsand that, if the answer fails to deny the allegations ofthe specifications in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegations shallbe deemed to be admitted to be true and the Respon-dent shall be precluded from introducing any evi-dence covering them. According to the motion forSummary Judgment and an attached affidavit fromcounsel for the General Counsel, three telephone callswere made to the office of Respondent's attorneyprior to issuance of the Backpay Specifications in or-der to arrange a mutually agreeable hearing date andto pursue settlement. The attorney did not return anyof these calls, despite having messages to do so. Subse-quent to issuance of the specifications, several tele-phone conversations with a second attorney of theRespondentandoneconversationwiththeRespondent's president also failed to elicit any re-sponse. The Respondent failed to file an answer to thespecifications which was due 15 days from December8, 1972, and, as of January 5, 1973, the date of theMotion for Summary Judgment, the Respondent hadfiled no answer and has not indicated that it would filean answer. The Respondent also failed to file a re-sponse to the Notice To Show Cause and, therefore,the allegations of the Motion for Summary Judgmentstand uncontroverted. As the Respondent has notfiled an answer to the specifications and has not of-fered any explanation for its failure to do so, in accor-dance with the rules set forth above, the allegations ofthe specifications are deemed to be admitted as trueand so found by the Board without the taking ofevidence in support of the said allegations.Accordingly, on the basis of the allegations of thespecifications which are accepted as true, the Boardfinds the facts as set forth therein, concludes that thenet backpay due the discriminatee, Veronica Brongel,is as stated in the computations of the specifications,and orders the payment thereof by the Respondent tothe discriminatee.s189 NLRB 273203 NLRB No. 13 THE VON SOLBRIG HOSPITAL301ORDERthe discriminatee named below by paying her theamount set forth adjacent to her name, plus interestPursuant to Section 10(c) of the National Laboraccrued at the rate of 6 percent per annum, to beRelations Act, as amended,the National Labor Rela-computed in lthe manner set forth inIsis Plumbing &tions Board hereby orders that the Respondent, TheHeating Co.,138 NLRB 716, until payment of allVon Solbrig Hospital,Inc., Chicago, Illinois, its offi-backpay due, less the tax withholding required bycers,agents,successors,and assigns,shall make wholeFederal and state laws:Veronica Brongel$688.80